DETAILED CORRESPONDENCE
This detailed action is in response to the arguments and amendments filed on 5/30/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/30/2021 has been entered.
 
Claim Status
 Claims 1-8 stand rejected. Claims 2-6 are cancelled. Claims 1, 7-8 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 5/30/2021, with respect to the rejection(s) of claim(s) 1, 7-8 under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to the claims in light of the previously applied references.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (6,267,887; hereinafter “Hughes”) in view of Frazee (US2007/0194153).
Applicant’s claims are directed toward an apparatus.
Regarding claim 1; Hughes discloses a composite filter cartridge comprising: 
A) a front filter cartridge (See Hughes Fig. 1, C7L2-11; filter unit 10 with an upper portion 60 and lower portion 62), wherein the front filter cartridge includes an outer shell (See Hughes Fig. 2, C7L3-5; cylindrical body that contains upper portion 60 and lower portion 62), and the water outlet tube is disposed in a center of the outer shell (See Hughes Fig. 2, C4L62-68; center bore 38 connects to the outlet 22), and a carbon rod is sleeved around an outer perimeter of the water outlet tube (See Hughes Fig. 2, C4L54-62; carbon block 36 surrounds the center bore 38), a water passage channel is disposed between the carbon rod and the water outlet tube (See Hughes Fig. 2; water may flow between the center bore 38 and the carbon block 36. Additionally, the water would flow through this interface and through the outlet 22 of the filter cartridge); 
B) a scale inhibiting filter cartridge having scale inhibiting capability (See Hughes abstract, C3L45-46, C3L62-66, C4L63-67; scale inhibitor media is utilized. Water contacts scale-inhibitor spheres 40), detachably connected to a rear of the front filter cartridge (See Hughes Fig. 2,  C3L46-53; filter cartridge for removing scale. C2L39; eliminate scale deposits. C6L1-2; scale inhibitor spheres 40 extend into the lower portion of the filter cartridge), wherein a water outlet end of the front filter cartridge is connected to a water inlet end of the scale inhibiting filter cartridge, and a water outlet end of the scale inhibiting filter cartridge is connected to a water outlet tube in the front filter cartridge (See Hughes Fig. 2; C4L54-68, C8L5-6; water enters the inlet port 16, and flows through the carbon block 36 that is partially in the upper portion 60. The water then flows out of the carbon clock 36 (i.e. outlet of the filter cartridge) and flows into/through the scale-inhibitor spheres 40 (i.e. inlet of the scale inhibiting filter cartridge). The water then leaves the scale-inhibiting spheres 40, and flows through the water outlet port 22), and the water passage channel is connected to the water inlet end of the scale inhibiting filter cartridge (See Hughes Fig. 2; water may flow between the center bore 38 and the carbon block 36. Additionally, the water would flow through this interface and through the outlet 22 of the filter cartridge), and wherein the scale inhibiting filter cartridge includes a shell body (See Hughes Fig. 2, C7L3-5; cylindrical body that contains upper portion 60 and lower portion 62), a water outlet connector is disposed on the shell body, to act in cooperation with the water outlet tube (See Hughes Fig. 2, C4L62-68; center bore 38 connects to the outlet 22), and a water input channel connected to the water passage channel is disposed on the shell body sleeved around a water inlet connector (See Hughes Fig. 2, C4L54; water inlet 16 is located outside the container 60, and allows water to flow to the outside of the carbon block 36 where there is an outer sleeve made of polypropylene (PP)); 
C) a PP fold film, sleeved around an outer perimeter of the carbon rod (See Hughes C6L44-50; carbon block has an outer sleeve made of polypropylene (PP)); 
D) a water inlet channel, disposed on the outer shell, to work in cooperation with a water inlet end of the PP fold film (See Hughes Fig. 2, C4L54; water inlet 16 is located outside the container 60, and allows water to flow to the outside of the carbon block 36 where there is an outer sleeve made of polypropylene (PP)); and 
F) wherein a scale inhibiting medium piece is disposed in the shell body of the scale inhibiting filter cartridge (See Hughes Fig. 2,  C3L46-53; filter cartridge for removing scale. C2L39; eliminate scale deposits), and a water outlet end of the scale inhibiting medium piece is connected to the water outlet connector (See Hughes Fig. 2; C4L54-68, C8L5-6; Water flows out of the carbon clock 36 (i.e. outlet of the filter cartridge) and flows into/through the scale-inhibitor spheres 40 (i.e. inlet of the scale inhibiting filter cartridge). The water then leaves the scale-inhibiting spheres 40, and flows through the water outlet port 22).
Hughes does not disclose E) a check valve, disposed on the water inlet channel.
However, Frazee is related to Hughes by also providing a showerhead that looks to prevent the formation of scale (See Frazee par. [24]; no lime scale. See Hughes C2L34-39; object of the invention is to reduce or eliminate scale deposits), and further provides a check valve disposed on the water inlet channel (See Frazee Fig. 1-2, par. [37-38]; check valve 12 is located in the water supply line 8 (i.e. inlet)). The check valve placed in the inlet pathway will allow the showerhead to automatically and immediately drain out through the lower spray holes when the showerhead is shut off, thus preventing no water, no evaporation, no lime scale, no clogging (See Frazee par. [24])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hughes’ showerhead with Frazee’s check valve disposed in the water inlet of the channel, since both Frazee and Hughes look to prevent the formation of scale (See Frazee par. [24]; no lime scale. See Hughes C2L34-39; object of the invention is to reduce or eliminate scale deposits), while the utilization of a check valve will allow the showerhead to automatically and immediately drain out through the lower spray holes when the showerhead is shut off, thus preventing no water, no evaporation, no lime scale, no clogging (See Frazee par. [24]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (6,267,887; hereinafter “Hughes”) in view of Frazee (US2007/0194153), as applied to claim 1 above, and further in view of CaptainEco (NPL – Captain Eco 10-Stage Shower Filter Installation Guide).
Applicant’s claims are directed towards an apparatus. 
Regarding claims 7-8; the combination of Hughes and Frazee discloses the composite filter cartridge as claimed in claim 1 (See combination supra). The combination does not disclose further comprising: two polypropylene (PP) cotton pieces, disposed respectively on a water inlet end and on the water outlet end of the scale inhibiting medium piece. 
The combination however, indicates the utilization of end caps and a need for a filter that can effectively remove fine sediment from tap water (See Hughes C2L14-17, C6L21-50, C8L21; end caps 82 and 42).
CaptainEco relates to the combination by both being a shower filter looking to remove certain contaminants from water (i.e. sediments) (See CaptainEco Pg2 Table 1; the table and passages below indicate the types of contaminants removed by the filter. See Hughes C2L14-17), and further discloses the utilization of PP cotton filters in order to remove at least rust, turbidities, microorganisms, sediment.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s showerhead that looks to effectively remove sediment form tap water, with CaptainEco’s PP cotton filters located at an inlet and outlet in order to have a shower filter that will sufficiently remove at least sediments, rust, turbidities, microorganisms (See CaptainEco Pg2 Table 1; the table and passages below indicate the types of contaminants removed by the filter. See Hughes C2L14-17).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 8: The composite filter cartridge as claimed in claim 7, further comprising: a lug, disposed on an upper end of the shell body (See Hughes Fig. 5, C7L3-8, C8L29; threaded portion located on the upper shell 60. Additionally, the upper shell contains guide 73 to help further align the filter into the proper orientation by allowing insertion slot 75, but not 65 to fit.); and an insertion slot, disposed in a lower end of the outer shell, to act in cooperation with the lug (See Hughes Fig. 5 threaded portion on 62 allows the upper shell’s threaded section to further cooperate and attach to the lower part of the shell, ensuring proper alignment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basset (20080237924), Petrucci (3469696).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 







/Donovan Bui-Huynh/Examiner, Art Unit 1779                                                                                                                                                                                                        

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779